



COURT OF APPEAL FOR ONTARIO

CITATION: Prince Edward County Field Naturalists v.

Ostrander Point GP Inc., 2014 ONCA 227

DATE: 20140325

DOCKET: M43597 and M43598

R.A. Blair J.A. (in Chambers)

BETWEEN

Prince Edward County Field Naturalists

Appellant (Moving Party)

and

Ostrander Point GP Inc., as general partner for
    and on behalf of Ostrander Point Wind Energy LP and Director, Ministry of the
    Environment

Respondents (Responding Parties)

Eric Gillespie and Natalie Smith, for Prince Edward
    County Field Naturalists

Darryl Cruz and Sam Rogers, for Ostrander Point GP Inc.

No one appearing for the Director, Ministry of the
    Environment

Chris Paliare, heard as
amicus curiae

Heard: March 21, 2014

ENDORSEMENT

Background

[1]

Blandings turtle is a vulnerable and endangered species.  It inhabits a
    wetlands area along the shores of Lake Ontario in Prince Edward County. A large
    wind energy project that the respondents seek to develop overlaps this area.  The
    underlying dynamic of these proceedings is the tension between two conflicting goals:
    developing a clean energy project, and protecting a vulnerable and endangered
    species from the harmful ecological and environment consequences of that
    development.

[2]

The moving party, Prince Edward County Field Naturalists (PECFN),
    seeks to stay an order of the Divisional Court dated February 20, 2014 pending
    the disposition of its motions for leave to appeal from that decision.

[3]

In its decision, the Divisional Court overturned an order of the Environmental
    Review Tribunal (ERT) that had, in turn, allowed an appeal by PECFN from a
    Renewable Energy Approval (REA) issued by the Minister of the Environment to
    Ostrander in relation to the wind energy project.  The order of the ERT stayed the
    operation of the REA  subject to certain terms  insofar as it related to
    Blandings turtle. I am told this is the first time the ERT has ever allowed an
    appeal from an REA issued by the Minister.

[4]

The order of the Divisional Court reinstated the REA.

[5]

On March 10, 2014, counsel for Ostrander advised counsel for PECFN that
    Ostrander intended to proceed with construction work on the project and that
    the work would include: (i) staking out the limits of the construction; (ii) vegetation
    removal; (iii) dealing with a UXO (Unexploded Ordinance) clearance requirement;
    and (iv) possibly road construction, time permitting.  When requested by the
    appellant to give further details about what Ostrander intended to do at this
    time, Ostrander stated it was not in a position to provide this information.

[6]

On March 12, PECFN delivered its notices of motion for leave to appeal. 
    This motion for a stay followed.  Under the terms of the reinstated REA,
    Ostrander is prohibited from engaging in construction on the wind power site between
    May and October 15  the time of year when Blandings turtle wanders from the
    ponds and lives and nests on the terrain.  Bound by that condition, Ostrander,
    therefore, has a very short window prior to mid-autumn when it can perform any
    work.  PECFNs concern, however, is that, if the work is to be done prior to
    the disposition of its motion for leave to appeal, the turtles environment
    will be irreparably harmed and any appeal from the order of the Divisional Court
    will be rendered moot.

[7]

I have no hesitation in granting the stay, for the following reasons.

Discussion and Analysis

Some Procedural Matters

[8]

Ostrander argued that PECFN is not truly requesting a stay of the order
    of the Divisional Court under Rule 63.02(1) of the
Rules of Civil Procedure
,
    but is, in reality, seeking an interlocutory injunction prohibiting the
    operation of the REA.  While the criteria for obtaining a stay and for obtaining
    an interlocutory injunction have common elements, a party seeking an
    interlocutory injunction is additionally required to provide an undertaking as
    to damages.  PECFN has not done so.

[9]

I do not accept Ostranders submission.  PECFN seeks leave to appeal
    from the order of the Divisional Court.  Although the relief claimed in PECFNs
    notices of motion for the stay asks to stay the operation of the REA, that
    relief is the substance and effect of staying the order of the Divisional Court,
    which reinstated the REA provisions regarding Blandings turtle.  In my view,
    this is not a request for an interlocutory injunction.

[10]

Secondly,
    a letter was filed from the respondent, Director, Ministry of the Environment,
    indicating that the Director was taking no position on the motion to stay.  As
    a result, it was unnecessary for counsel to appear on behalf of the Director.

[11]

Finally,
    Mr. Paliare appeared and sought to make submissions on behalf of a proposed
    intervenor, the Prince Edward County South Shore Conservancy.  The Conservancy
    is a not-for-profit entity formed in 2001 by persons interested in protecting
    the biodiversity of the south shore of the County (where the proposed wind
    power site is to be built).  The Conservancy was granted intervenor status as a
    party before the ERT, but neither the Associate Chief Justice nor a justice
    delegated by her has, as yet, considered the Conservancys application for
    intervenor status on the appeal, as may be required by Rule 13.03(2). In the
    circumstances, however, I permitted Mr. Paliare to make submissions as
amicus
    curiae
.

The Stay


[12]

The
    criteria for obtaining a stay of an order pending appeal or an application for
    leave to appeal are well-known and not contested.  The moving party must show
    (a) that it has raised, or will raise if leave is granted, a serious issue for
    consideration on appeal; (b) that it will suffer irreparable harm if a stay is
    not granted; and (c) that the balance of convenience favours such an order:
RJR-MacDonald
    v. Canada (Attorney General)
, [1994] 1 S.C.R. 311.  For leave to appeal to
    be granted, the proposed appeal must raise an issue of some public importance:
Re
    Sault Dock Co. Ltd. and City of Sault Ste. Marie
, [1973] 2 O.R. 479 (C.A.).

A
    Serious Issue For Appeal

[13]

The
    threshold for establishing a serious issue for consideration is not high, and I
    am satisfied the threshold is met here.  Ostrander argues that the Divisional
    Court identified six errors of law committed by the ERT in arriving at its
    decision.  On the other hand, PECFN submits that the Divisional Courts
    jurisdiction is limited to questions of law; that what the Divisional Court
    characterized as errors of law are, at best, errors of fact or of mixed fact
    and law; and that the Divisional Court inappropriately substituted its own view
    of the record for that of the ERT.  The Divisional Court, therefore, failed to
    afford the required deference to the ERT, a tribunal of particular specialized expertise
    in the field in question.

[14]

In
    my view, there is an argument to be made in this respect, sufficiently serious
    to meet the first branch of the test.

[15]

In
    addition  something of relevance as well in the context of the balance of
    convenience  the issues raised on the proposed appeal are issues of broad
    public implication in the field of environmental law.  These issues include:
    (i) the proper interpretation and application of the term serious and
    irreversible harm to plant life, animal life, or the natural environment  the
    test to be met by a person seeking to have the Ministers decision to issue an
    REA reviewed  and the evidentiary standard required to meet it; and (ii)  the
    nature of the remedy to be provided by the ERT and by the Divisional Court on
    review  here, the Divisional Court substituted its own remedy rather than send
    the matter back to the ERT for reconsideration.  These are issues of first
    impression because the review in the Divisional Court and, if leave is granted,
    the appeal to this Court, constitute the first time that either the Divisional
    Court or this Court will have dealt with an appeal from an REA.

Irreparable
    Harm

[16]

The
    parties spent much time debating whether irreparable harm will result if a stay
    is not granted.

[17]

Clearly
    the moving party must meet this criterion, but in my view this type of case is
    not one in which the evidence is to be parsed and fine distinctions drawn. 
    Once a habitat is destroyed, it is destroyed  for at least short-term
    purposes, in any event  and the species sought to be protected here is a
    vulnerable and endangered species.

[18]

The
    ERT made a finding that engaging in the Project in accordance with the REA
    will cause serious and irreversible harm to Blandings turtle.  The ERT
    concluded that this problem could be tempered by the provisions in the REA
    prohibiting construction and maintenance activities between May 1 and October
    15.  However, since the project is on Crown land and open to public access, these
    measures would not prevent harm from the use of the roads in the
    post-construction period by members of the public, including poachers.  Nor
    would these measures prevent increased nest predation by other species (because
    of the increased use of the roads) or loss of habitat.

[19]

As
    I understand the submissions, Ostrander makes the following arguments
    concerning irreparable harm.

[20]

First,
    it says that, since the decision of the ERT, Ostrander has taken steps to lease
    lands within the project from the Ministry, thereby allowing it to control the
    property and prohibit public access. This evidence was tendered as fresh
    evidence to the Divisional Court, but the Court rejected it.  The Court
    rejected it because Ostrander failed to meet the reasonable diligence aspect of
    the fresh evidence test, and because the fresh evidence was designed to
    undermine a factual finding made by the ERT.  However, the Court could not
    entertain fresh evidence designed to change the underlying factual matrix when
    its only jurisdiction relates to questions of law.

[21]

The
    fresh evidence is not re-tendered on this motion and is not before me.  Counsel,
    however, relied upon it.  I am not satisfied by the general nature of these
    submissions that such arrangements will effectively prevent public use of the
    roads, but, in any event, they would not address the other concerns in the
    record relating to the impact of the roads on nest predation or habitat.

[22]

Secondly,
    Ostrander argues that there is otherwise insufficient evidence to establish
    that there will be irreparable harm to Blandings turtle if the stay is not
    granted.  Ostrander argues this because the ERTs decision was based
    principally  as the Divisional Court said  on the view that the
use
of the access roads, and not their
construction
, would result in
    increased Blandings turtle mortality.  The argument concludes that PECFN has
    not, therefore, adduced any evidence of irreparable harm that would result from
    site preparation and possible road construction in the period preceding any
    decision on the motion for leave to appeal.  For the reasons set out above, I
    reject this submission as well.

[23]

Finally,
    Ostrander says that it is unlikely to be able to engage in road construction,
    much less complete the construction as PECFN fears, or do much of anything,
    between now and May 1, 2014, when the construction moratorium becomes
    effective.  Whether this is so or not, no one knows.  Since Ostrander has
    refused to disclose anything about the proposed scope of the contemplated work,
    or its start dates, I do not see how it can rely on this argument.  In any
    event, the argument cuts both ways on the balance of convenience issue, to
    which I now turn.

[24]

PECFN
    meets the irreparable harm test, in my view.

Balance
    of Convenience


[25]

The
    balance of convenience considerations reflect, for the most part, those considerations
    addressed in the irreparable harm section.  Once harm is done in this context,
    it is done for practical purposes.  Given my conclusions on irreparable harm,
    it follows that the balance of convenience favours granting a stay in these
    circumstances.

[26]

If
     as Ostrander contends  little can be accomplished in the way of preparatory
    work between now and May 1, then little is lost by a stay precluding Ostrander from
    doing any work pending the determination of PECFNs motion for leave to appeal.
     Here, the balance of convenience clearly favours granting a stay, given the
    irreparable harm considerations referred to above.  On the other hand, if  as
    PECFN fears  Ostrander is able to accomplish a great deal and perhaps ready
    the roads for access or damage the habitat with other construction and
    preparatory measures, the balance of convenience also favours granting a stay.

[27]

In
    addition, as outlined above, the issues raised on the proposed appeal are
    issues of broad public implication in the field of environmental law.

[28]

I
    am satisfied that the final branch of the
RJR-MacDonald
test has been
    met.

Disposition

[29]

For
    the foregoing reasons, an order is granted staying the decision of the
    Divisional Court dated February 20, 2014, in both Court of Appeal files M43597
    and M43598, pending the determination of PECFNs motions for leave to appeal.

[30]

The
    parties did not raise the issue of costs.  If they cannot agree they may
    forward brief written submissions within two weeks of the release of this
    decision.


